Exhibit 10.9

July 12, 2006

Mr. David G. Barnes

1512 Rivercrest Court

Fort Worth, TX 76107

Dear David,

At First Data, we are one team, leading the industry, leading the future. Every
day, our employees are helping to change the course of global commerce. To
continue to grow and succeed in the future, we need talented people like you.

On behalf of The Western Union Company (“Western Union”), it is my pleasure to
extend this offer of employment with First Data Corporation, (the “Company”). We
are looking forward to you joining us as Executive Vice President of Finance and
Strategic Development. If you choose to accept this offer, your starting date
will be determined at a later date.

Salary

As we discussed, your starting annual salary rate will be $475,000 payable in
accordance with the Company’s regular payroll practices. You will be eligible
for a merit review and potential salary increase in March 2007.

Bonus

For 2006 you will receive a guaranteed bonus of 70% of your annualized base
salary, to be prorated from August 15, 2006 through December 2006. This bonus is
in lieu of and you specifically waive any right to any bonus due to you under
the terms of the First Data Corporation Performance First Incentive Plan or
Senior Executive Incentive Plan (“SEIP”) for 2006.

For 2007, you will be eligible to participate in the 2007 SEIP or a similar
plan, with a target bonus of 70% of your annualized base salary. Your actual
bonus payment, if any, will be based on requirements and conditions set in the
applicable bonus plan.



--------------------------------------------------------------------------------

Sign-On Bonus

If you accept this offer, you will be paid a signing bonus of $75,000 less
applicable deductions, payable within 30 days of your commencement of employment
with the Company. You will be required to repay a prorated amount of this
signing bonus if your employment is terminated within 12 months of your start
date, however you are not required to repay a prorated amount of the signing
bonus if you are terminated involuntarily and not for cause.

Benefits

You will be eligible to participate in the Company’s health, welfare and
financial security benefit programs on the same terms as similarly situated
employees of the Company at the location where you will be employed. Additional
information regarding benefits and enrollment information will be reviewed with
you on or shortly after your first day of employment. Please understand that the
Company reserves the right to amend or terminate any or all of its employee
benefit plans and corporate policies at any time, in its sole discretion. Your
eligibility for medical-related benefits will start at the first day of the
month following commencement of employment.

Stock Options

You will be eligible for consideration for a grant of an option to purchase
50,000 shares of the common stock of First Data Corporation pursuant to the
terms of the Company’s Long-Term Incentive Plan (“LTIP”). This stock option
grant requires the approval of the First Data Compensation and Benefits
Committee (“Committee”) of the Company’s Board of Directors (“Board”) and the
execution by you of an agreement containing some restrictive covenants such as
nonsolicitation, nondisclosure and non-compete commitments. We will recommend to
the Committee that they approve a grant in the amount noted above and the grant
will be subject to the Committee’s approval of the amount and terms of the
grant. All your rights and obligations with respect to any options granted to
you are subject to the terms and conditions of the LTIP as well as the terms and
conditions of the stock option agreement. If you do not receive materials
reflecting this option grant within three months of your start date, please let
me know immediately.

Subject to completion of the Spin-Off of Western Union from First Data
Corporation, you will also be eligible for consideration for an annual target
grant of either options or a combination of options and restricted stock with
respect to the common stock of Western Union of approximately two times your
base salary. This stock option/restricted stock grant requires the approval of
the Committee and/or the appropriate Western Union entity and the execution by
you of an agreement containing some restrictive covenants such as
nonsolicitation, nondisclosure and non compete commitments. All your rights and
obligations with respect to any Western Union options or restricted stock
granted to you will be subject to the terms and conditions of the Western Union
LTIP as well as the terms and conditions of the stock option agreement and any
other applicable agreement.



--------------------------------------------------------------------------------

Deferred Compensation Plan

If you accept this offer, you will be eligible to participate in the First
Data’s Supplemental Incentive Savings Plan, a nonqualified deferred compensation
plan. Plan information and enrollment materials will be provided separately.
Eligibility for this program is subject to approval by First Data’s Benefits
Plan Design Committee.

Termination Pay

Should your employment with the Company or Western Union be involuntarily
terminated and not for cause within the first two years of employment, you will
be eligible for 24 months termination pay using the sum total of the base salary
of $475,000 and the target bonus of $665,000 (2 years at 70% of $475,000) for a
total of $1,615,000 subject to the requirements of Code §409A (“Termination
Pay”). To receive the Termination Pay, you will be required to waive all rights
to any severance you may otherwise be eligible for under any applicable First
Data Corporation or Western Union Severance Policy or any applicable successor
plan (“Severance Policy”). In order to receive the Termination Pay, you must
sign a release of all claims and restrictive covenant agreement in a form
satisfactory to the Company. Notwithstanding the foregoing provision, if during
the first 2 years of your employment with the Company or Western Union, the
applicable Western Union Severance/Change of Control Policy for similarly
situated executives covering you, the severance pay is equal to or greater than
the Termination Pay, this provision shall be null and void and you will only be
eligible for severance benefits under the applicable Western Union
Severance/Change of Control Policy. If the severance pay is less than the
Termination Pay, then you shall be entitled only to the Termination Pay and will
be required to waive all rights under the Western Union Severance/Change of
Control Policy in the Agreement and Release. After the anniversary date of the
second year of your employment with the Company or Western Union you will be
subject to the then applicable Western Union Severance/Change of Control Policy,
if any.

Relocation

If you accept this offer you will be eligible for relocation assistance and
reimbursement for relocation expenses pursuant to First Data’s relocation
policy. A relocation specialist will contact you within 24 to 48 hours after we
receive a signed copy of this letter. Please note that if you resign from, or
are terminated for cause by the Company within a period of 12 months after your
starting/transfer date, you will refund, at a prorated amount, to the Company
expenses incurred by the Company as a result of your relocation/transfer. This
prorated amount will be based on the portion of the twelve-month period you have
been employed by the Company.

Other Agreements

As a condition of your employment with the Company, you may be required to sign
an agreement regarding non-solicitation, non-competition, confidentiality, and
arbitration of employment disputes. You will also be subject to all Company
policies applicable to the Company’s employees, including but not limited to the
First Data Code of Conduct.

Drug Screen

As one of the requirements for employment, you will be required to complete a
drug screen within 30 days of your start date. If you fail to complete your drug
screen within this timeframe,



--------------------------------------------------------------------------------

this offer of employment will be rescinded. Please refer to the attached
instruction sheet for specific details.

Immigration Reform & Control Act

In compliance with the Immigration Reform and Control Act of 1986, on your first
day of work we ask that you bring documents that will establish your identity
and your eligibility to work in the United States. Some examples include your
driver’s license and social security card, your birth certificate, or a current
passport.

At Will Statement

Please understand that this offer does not constitute a contract or a guarantee
of continued employment for any period of time. As is the case throughout First
Data Corporation and its subsidiaries and affiliated companies, employment is
“at will” and may be terminated by either you or the Company at any time for any
reason. The terms and conditions of employment may be changed at any time at the
sole discretion of management. This offer is also, of course, contingent upon
our receiving favorable results acceptable to the Company from your references
and background investigation, which must also be completed at least 30 days
prior to your start date, satisfactory completion by you, of all required
security clearance and training applicable to your position (which may require
fingerprinting, handwriting samples, and other items) drug screen, and provision
by you or original documentation which verifies your right to work in the United
States.

Remote Acceptance

David, I hope you will accept this offer. Please indicate your decision and
confirm your acceptance of this offer under the terms described in this letter
by signing, dating, and faxing a copy of this letter along with your completed
application to Marie Sondergard at (303) 967-6937. Please also mail the original
signed letter along with your completed new hire forms to Marie Sondergard no
later than end of business on your first day. The address is Western Union,
12500 E. Belford Avenue, Suite M22B6, Englewood, Colorado 80112. Please contact
me at (720) 332-5995 if you have questions or if I can be of help in any way.

 

Sincerely, /s/ Grover N. Wray

Grover N. Wray

Senior Vice President

Human Resources Western Union

 

/s/ David Barnes     Date: 7/14/06

I accept your offer of employment as described in this letter.